—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the evidence is legally insufficient to establish that he committed the crime of criminal contempt in the first degree (Penal Law § 215.51 [b] [vi]) by intentionally placing the person for whom an order of protection had been issued in reasonable fear of her physical safety (see, People v Bleakley, 69 NY2d 490, 495). The victim testified that defendant struggled with her on two separate occasions minutes apart in an effort’to prevent her from calling the police and that, in the course of forcibly grabbing the order of protection from her hands, defendant threatened to beat her if she contacted the police.
We also reject the contention of defendant that, because he *877had been allowed to remain in the victim’s residence on prior occasions in order to visit his girlfriend, who also lived there, the determination that he violated the order of protection by contacting the victim in her residence is contrary to the weight of the evidence (see, People v Bleakley, supra, at 495). When defendant entered the residence at 2:30 a.m. by forcibly opening the locked kitchen door, the victim and another occupant immediately told him to leave, and the victim attempted on two occasions to call the police. That evidence establishes that, by entering and remaining in the residence, defendant knew that he was violating the order of protection. (Appeal from Judgment of Wayne County Court, Sirkin, J. — Criminal Contempt, 1st Degree.) Present — Hayes, J. P., Wisner, Hurl-butt and Kehoe, JJ.